Order, Supreme Court, Bronx County (Stanley Green, JJ, entered January 6, 2000, which, to the extent appealable, denied plaintiff’s motion to renew a prior order dismissing the complaint, unanimously affirmed, without costs.
The expert affidavit submitted by plaintiff in support of the motion fails to raise a triable issue of fact (see, Mendes v Whitney-Floral Realty Corp., 216 AD2d 540, lv denied 87 NY2d 803) that would support a motion to renew based on new facts (CPLR 2221 [e] [2]). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.